DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97, except for the IDS filed 12/24/2020 which contains .  Accordingly, they have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All independent claims substantially recite: “a one-time programmable memory, comprising a first block, a second block and a third block” and claims 2 and 12 substantially recite “a fourth block, configured to record the number of variables which have been programmed into the one-time programmable memory; and a fifth block, configured to record the number of storage units”.  Tables 3-1 to 3-3 in the specification appear to show an example 
All independent claims substantially recite: “wherein the first block comprises a plurality of initial-address-unit groups and each initial-address-unit group comprises a plurality of initial address units and each initial address unit corresponds to a variable to record a storage address of its corresponding variable”.  It is unclear whether a variable or an address is being stored in the first block.  The language “corresponds to a variable to record a storage address” could refer to storage of the “corresponding variable” or could refer to storage of the associated storage address.  Since it is unclear which is meant, the language is unclear.  Table 3-1 on page 15 of the specification shows the first block containing numbers which are incremented, but this does not clarify because both variables and addresses (e.g. pointers) can be incremented.  The language “initial address unit group” also implies an address, but it is not clear whether this requires an actual association with an address.  Also, table 3-1 of the specification does not show any 
All independent claims substantially recite “wherein the second block comprises a plurality of initial address control units and each initial address control unit corresponds to one of the variables to record the corresponding initial-address-unit group of each variable”.  The language recites a second block comprising “initial address control units” which “correspond to” variables but the language does not state any structure within the blocks.  It is unclear whether or not the blocks contain an address, a variable, or neither.  Since there are multiple inconsistent interpretation of the claim language, the language is indefinite.  
All independent claims substantially recite “wherein the third block comprises a plurality of storage units and each storage unit has a corresponding storage address, and the memory controller is configured to assign the storage addresses to the variables”.  It is not clear what (if anything) is being stored in the third block.  The language “has a corresponding storage address” does not clarify whether an address is stored in the third block and nothing else is recited as being stored in the block.  It is not clear from this language whether the “corresponding storage address” is stored within the third block, or if the third block is located at an “a corresponding address”.  The drawings do not show anything stored in the third block and nothing in the specification appears to indicate anything being stored in the third block.   
  Claims 2 and 12 substantially recite: “a fifth block, configured to record the number of storage units”.  It is not clear whether the recorded number of storage units refers to the total number of storage units, or the number of storage units which have been written to (as is indicated by the inventive concept in the specification in table 3-3).  
Claims 3 and 13 recite encoding the second, fourth, and fifth blocks using “one-hot” encoding.  Note that in one hot encoding a row generally has only one bit set to one.  The 
Claims 8 and 18 recite “the third upper limit” without antecedent basis.  It is unclear whether or not the recited “third upper limit” is referring to the third upper limit of claim 7.  
Claims 4 and 14 recite a variable which “needs to be added . . .”.  There is no objective matter of when a variable “needs” to be added to memory so the language is subjective.  See MPEP § 2173.05b.  
Claims 6, 8, 16, 18,  recite variables which “need” to be modified.  There is no objective matter of when a variable “needs” to be modified so the language is subjective.  See MPEP § 2173.05b.
Claims 10 and 20 recite a memory which “needs” to be read.  There is no objective matter of when a variable “needs” to be read so the language is subjective.  See MPEP § 2173.05b.  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty (US 2021/0182219 (filed 12/12/2019, different assignee) and Doyle (US 2016/0232044).
1. A one-time programmable memory device, comprising: 
a one-time programmable memory, comprising a first block, a second block and a third block; a memory controller, coupled to the one-time programmable memory and controlling the first block, the second block and the third block; (Benisty teaches: “The memory cells may take the form of solid-state (e.g., flash) memory cells and can be one-time programmable[.]”  Benisty paragraph 0053.  Note that Benisty teaches a plurality of one time programmable cells/blocks.  The recited first/second/third “blocks” will be addressed below.) 
wherein the first block comprises a plurality of initial-address-unit groups and each initial-address-unit group comprises a plurality of initial address units and each initial address unit corresponds to a variable to record a storage address of its corresponding variable; (With respect to claim interpretation, note that the “initial address unit groups” in the first block are not recited as containing an address or a variable.  Note also that a “variable to record a storage address of its corresponding variable” is written as an intended use.  See MPEP §§ 2111.04 and 2103.  Benisty teaches: “As discussed below, the commands may include logical and/or physical addresses.”  Benisty paragraph 0041.  (Physical addresses are addresses in the non-volatile/OTP memory.  See Benisty paragraph 0044.)  “When creating a submission queue, the host may define the attributes of the queue (e.g., base address, size, physical contiguous, etc.” Benisty paragraph 0027.  With respect to claim interpretation, note that there is an upper limit for the CID and for buffer size, both of which are checked until the max has been reached.  Benisty teaches: “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029.) 
wherein the second block comprises a plurality of initial address control units and each initial address control unit corresponds to one of the variables to record the corresponding initial-address-unit group of each variable; (With respect to claim interpretation, note that the “initial address control units” in the second block are not recited as containing an address or a variable and are not otherwise structurally limited.  See MPEP § 2103 and 2111.04.  Note also that the language “variables to record the corresponding initial address unit group of each variable” is written as an intended use because the language implies but does not require steps to be performed or limit to a particular structure.  See MPEP §§ 2103 and 2111.04.  Blocks of OTM corresponding to variables and address are taught in Benisty: “As discussed below, the commands may include logical and/or physical addresses.”  Benisty paragraph 0041.  (Physical addresses are addresses in the non-volatile/OTP memory.  See Benisty paragraph 0044.)  “When creating a submission queue, the host may define the attributes of the queue (e.g., base address, size, physical contiguous, etc.” Benisty paragraph 0027.  With respect to claim interpretation, note that there is an upper limit for the CID and for buffer size, both of which are checked until the max has been reached.  Benisty teaches: “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029.)
wherein the third block comprises a plurality of storage units and each storage unit has a corresponding storage address, and the memory controller is configured to assign the storage addresses to the variables; (With respect to claim interpretation, note that the “plurality of storage units” in the third block are not recited as containing an address or a variable.  “As discussed below, the commands may include logical and/or physical addresses.”  Benisty paragraph 0041.  (Physical addresses are addresses in the non-volatile/OTP memory.  See Benisty paragraph 0044.)  “When creating a submission queue, the host may define the attributes of the queue (e.g., base address, size, physical contiguous, etc.” Benisty paragraph 0027.  Benisty teaches: “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029. Note that this teaches a physical address (a corresponding address of the eventual storage block) sent with a command having a Command Identifier (CID)/variable which is incremented for each command.)  
wherein content of each variable is stored in the storage unit corresponding to the storage address corresponding to the variable; (“Thus, the write command is a request for the memory device to write data to the non-volatile memory. The memory device then parses the write command for information, such as a SQID and a CID. Thereafter, the memory device performs the write by storing the data in non-volatile memory media (e.g., flash memory) on the memory device.” Benisty paragraph 0088.  
Benisty does not clearly state that eh command identifier is stored to the memory device.  
Doyle teaches: “Aspects of the present disclosure address the above noted and other deficiencies by implementing a data structure (e.g., a hash table) employed to store identifiers of the commands that have been executed by the event processing system. The hash table may be implemented in a manner that prevents storing duplicate data items, by disallowing insertion in the hash table of a copy of a data item that has already been stored in the hash table.”  Doyle paragraph 0013.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the storage of identifiers used to ensure that the same identifier is not reused (with a given timeframe) would have improved the system because it allows verification that the same write is not attempted twice).  The prior art contained a known technique that is applicable to the base device (method, or product) (the technique of storing a command ID is applicable to the device of Benisty). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill in the art would have recognized that storing the command ID would have allowed verification thereby avoiding duplicate writes). See MPEP § 2143(I)(D).) and wherein the number of variables is smaller than the number of storage units.  (Benisty shows the command message 502 in figure 5 to be a 4 bit number.  See Benisty figure 5.  “The non-volatile memory die(s) 104 may include a non-volatile memory array 142. The non-volatile memory array 142 may include a plurality of non-volatile memory elements or cells, each configured to store one or more bits of data. The non-volatile memory elements or cells may be any suitable non-volatile memory cells, including . . . one-time programmable[.]”  Benisty paragraph 0053. Benisty also teaches: “high capacity storage device (e.g., greater than 32 gigabytes (GB)” Benisty paragraph 0051.)
2. The one-time programmable memory device of claim 1, wherein the one-time programmable memory further comprises: 
a fourth block, configured to record the number of variables which have been programmed into the one-time programmable memory; (Doyle teaches: “Aspects of the present disclosure address the above noted and other deficiencies by implementing a data structure (e.g., a hash table) employed to store identifiers of the commands that have been executed by the event processing system. The hash table may be implemented in a manner that prevents storing duplicate data items, by disallowing insertion in the hash table of a copy of a data item that has already been stored in the hash table.”  Doyle paragraph 0013.  Note that the claim does not recite storing a count of the variables and the “number of variables” are stored in the hash table.) and a fifth block, configured to record the number of storage units.  (“Thus, the storage controller 102 may include one or more management tables for managing operations of memory device 100. One type of management table includes a logical-to-physical address mapping table. The size of the logical-to-physical address mapping table may grow with memory size.” Benisty paragraph 0051.  Note that the fifth block shown in figure 3-2 of the specification does not appear to be made from OTP memory because it is incremented in place.  Note also that a mapping of all addresses records the number of storage units.)
4. The one-time programmable memory device of claim 2, wherein 
when a new variable needs to be added into the one-time programmable memory, the memory controller determines whether the number of variables which have been programmed into the one-time programmable memory has reached a first upper limit. (Benisty teaches: “3. Incremental model with min/max value—The value of the CID may be incremented by one for each new command queued in the SQ. The host may define maximum and minimum values.”  Benisty paragraph 0029.)
5. The one-time programmable memory device of claim 4, wherein 
if the number of variables which have been programmed into the one-time programmable memory has not reached the first upper limit, the memory controller sets a variable name for the new variable according to the number of variables which have been programmed into the one-time programmable memory and assigns one storage address to the new variable according to the number of storage addresses which have been used, (“When creating a submission queue, the host may define the attributes of the queue (e.g., base address, size, physical contiguous, etc.). As part of one or more embodiments disclosed herein, the host may also define the usage model of the command identifier (CID).” Benisty paragraph 0027.  “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029.) and 
the memory controller records the storage address corresponding to the new variable in the initial address unit of the initial-address-unit group corresponding to the new variable and records the initial-address-unit group corresponding to the initial address unit corresponding to the new variable in the initial address unit control corresponding to the new variable in the second block.  (“When creating a submission queue, the host may define the attributes of the queue (e.g., base address, size, physical contiguous, etc.). As part of one or more embodiments disclosed herein, the host may also define the usage model of the command identifier (CID). “Command identifier” refers to an identifier configured to uniquely distinguish one storage command in a submission queue from all other storage command in that same submission queue. In certain embodiments, the same command identifier may be used repeatedly for the same submission queue so long as any prior storage commands that use the command identifier have successfully completed or been otherwise resolved.”  Benisty paragraph 0027. “As discussed below, the commands may include logical and/or physical addresses.”  Benisty paragraph 0041.)
6. The one-time programmable memory device of claim 2, wherein 
when one of the variables needs to be modified, the memory controller determines whether the number of storage units which have been used has reached a second upper limit.  (“For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ. [0031] 2. Decremental model—The value of the CID may be decremented by one for each new command queued in the SQ. The host may also provide the initial value. [0032] 3. Incremental model with min/max value—The value of the CID may be incremented by one for each new command queued in the SQ. The host may define maximum and minimum values.” Benisty paragraph 0029-0032.)  
7. The one-time programmable memory device of claim 6, wherein
if the number of storage units which have been used has not reached the second upper limit, the memory controller determines whether the number of times the variable has been modified has reached a third upper limit.  (With respect to claim interpretation, note that there is an upper limit for the CID and for buffer size, both of which are effectively checked until the max has been reached.  Benisty teaches: “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029.  “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029.)  
8. The one-time programmable memory device of claim 6, wherein 
if the number of times the variable has been modified has not reached the third upper limit, according to the number of storage addresses which have been used, the memory controller assigns the storage address which has not been used in the third block to the variable which needs to be modified (“As discussed below, the commands may include logical and/or physical addresses.”  Benisty paragraph 0041. “When creating a submission queue, the host may define the attributes of the queue (e.g., base address, size, physical contiguous, etc.” Benisty paragraph 0027.  With respect to claim interpretation, note that there is an upper limit for the CID and for buffer size, both of which are checked until the max has been reached.  Benisty teaches: “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029.  Note that the SQ entries and CID both have and upper limit based on the queue (and are both incremented).) and the memory controller records the storage address corresponding to the variable which needs to be modified in the initial address unit corresponding to the variable which needs to be modified in another initial-address-unit group.  (“As discussed below, the commands may include logical and/or physical addresses.”  Benisty paragraph 0041.  “Along with the command sequences and status information, data to be programmed into and read from the non-volatile memory die(s) 104 may be communicated through the memory interface 130. In one embodiment, the memory interface 130 may be a double data rate (DDR) interface, such as a Toggle Mode interface. A flash control layer 132 may control the overall operation of back-end module 110.” Benisty paragraph 0050.  See also Benisty figure 2.)
9. The one-time programmable memory device of claim 8, wherein 
when the variable is modified, the memory controller increases the number of storage units which have been used in the fifth block by 1 and increases the number of times the variable has been modified in the second block by 1.  (Note that this reads on increasing the ID when increasing the buffer address (of Benisty).  Benisty teaches: “When creating a submission queue, the host may define the attributes of the queue (e.g., base address, size, physical contiguous, etc.” Benisty paragraph 0027.  “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029.)
10. The one-time programmable memory device of claim 1, wherein 
when the content of the variable programmed into the one-time programmable memory needs to be read, the memory controller reads the initial address control unit corresponding to the variable which needs to be read to obtain the storage address stored in the initial address unit corresponding to the variable which needs to be read (“As part of one or more embodiments disclosed herein, the host may also define the usage model of the command identifier (CID). “Command identifier” refers to an identifier configured to uniquely distinguish one storage command in a submission queue from all other storage command in that same submission queue.” Benisty paragraph 0027.  “For instance, the host may choose from one of the following models (or any combination): [0030] 1. Incremental model—The value of the CID may be incremented by one for each new command queued in the SQ.” Benisty paragraph 0029.  “As discussed below, the commands may include logical and/or physical addresses.” Benisty paragraph 0041.  “In step 2, the host device 400 writes to a submission queue tail doorbell register 416 in the memory device. This writing to the submission queue tail doorbell register 416 signifies to the memory device that the host device queued one or more commands in this specific submission queue 404 (e.g., 4 commands as illustrated in FIG. 4). . . . Thus, since the memory device is aware of the base address for the submission queue 404, the memory device only needs to know the tail address to indicate the number of new commands written to the submission queue 404. . . . In another way, the host device 400 indicates a number of commands written to the submission queue 404. In practice, each submission queue 404 has a corresponding submission queue tail doorbell register in the memory device, so that when the host device 400 updates a particular doorbell register (correlated to a particular submission queue 404), the memory device can determine, based on the doorbell register, which particular submission queue 404 has been updated.” Benisty paragraph 0062.) and according to the storage address corresponding to the variable which needs to be read, the memory controller reads the content of the variable which needs to be read. (“Thus, since the memory device is aware of the base address for the submission queue 404, the memory device only needs to know the tail address to indicate the number of new commands written to the submission queue 404. . . . In another way, the host device 400 indicates a number of commands written to the submission queue 404. In practice, each submission queue 404 has a corresponding submission queue tail doorbell register in the memory device, so that when the host device 400 updates a particular doorbell register (correlated to a particular submission queue 404), the memory device can determine, based on the doorbell register, which particular submission queue 404 has been updated.” Benisty paragraph 0062.)
11. A tolerance method for the one-time programmable memory, comprising: 
configuring a first block, a second block and a third block in a one-time programmable memory of a one-time programmable memory device; controlling, by a memory controller of the one-time programmable memory device, the first block, the second block and the third block; wherein the first block comprises a plurality of initial-address-unit groups and each initial-address-unit group comprises a plurality of initial address units and each initial address unit corresponds to a variable to record a storage address of its corresponding variable; wherein the second block comprises a plurality of initial address control units and each initial address control unit corresponds to one of the variables to record the corresponding initial-address-unit group of each variable; wherein the third block comprises a plurality of storage units and each storage unit has a corresponding storage address, and the memory controller is configured to assign the storage addresses to the variables; wherein the content of each variable is stored in the storage unit corresponding to the storage address corresponding to the variable; and wherein the number of variables is smaller than the number of storage units. (See rejection of claim 1.)
12. The tolerance method for the one-time programmable memory of claim 11, further comprising: 
configuring a fourth block in the one-time programmable memory to record the number of variables which have been programmed into the one- time programmable memory; and configuring a fifth block in the one-time programmable memory to record the number of storage units. (See rejection of claim 2.)
14. The tolerance method for the one-time programmable memory of claim 12, further comprising: 
when a new variable needs to be added into the one-time programmable memory, determining, by the memory controller, whether the number of variables which have been programmed into the one-time programmable memory has reached a first upper limit. (See rejection of claim 4.)
15. The tolerance method for the one-time programmable memory of claim 14, further comprising: 
wherein if the number of variables which have been programmed into the one-time programmable memory has not reached the first upper limit, setting, by the memory controller, a variable name for the new variable according to the number of variables which have been programmed into the one-time programmable memory and assigning one storage address to the new variable according to the number of storage addresses which have been used; recording, by the memory controller, the storage address corresponding to the new variable in the initial address unit of the initial-address-unit group corresponding to the new variable; and recording, by the memory controller, the initial-address-unit group corresponding to the initial address unit corresponding to the new variable in the initial address unit control corresponding to the new variable in the second block. (See rejection of claim 5.)
16. The tolerance method for the one-time programmable memory of claim 12, further comprising: 
when one of the variables needs to be modified, determining, by the memory controller, whether the number of storage units which have been used has reached a second upper limit. (See rejection of claim 6.)
17. The tolerance method for the one-time programmable memory of claim 16, further comprising: 
if the number of storage units which have been used has not reached the second upper limit, determining, by the memory controller, whether the number of times the variable has been modified has reached a third upper limit. (See rejection of claim 7.)
18. The tolerance method for the one-time programmable memory of claim 16, further comprising: 
if the number of times the variable has been modified has not reached the third upper limit, according to the number of storage addresses which have been used, assigning, by the memory controller, the storage address which has not been used in the third block to the variable which needs to be modified; and recording the storage address corresponding to the variable which needs to be modified in the initial address unit corresponding to the variable which needs to be modified in another initial-address-unit group. (See rejection of claim 8.)
19. The tolerance method for the one-time programmable memory of claim 18, further comprising: 
when the variable is modified, increasing, by the memory controller, the number of storage units which have been used in the fifth block by 1 and increasing the number of times the variable has been modified in the second block by 1. (See rejection of claim 9.)
20. The tolerance method for the one-time programmable memory of claim 11, further comprising: 
when the content of the variable programmed into the one-time programmable memory needs to be read, reading, by the memory controller, the initial address control unit corresponding to the variable which needs to be read to obtain the storage address stored in the initial address unit corresponding to the variable which needs to be read; and according to the storage address corresponding to the variable which needs to be read, reading, by the  (See rejection of claim 10.)
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty, Doyle, and Vsliblogspot (One-hot Encoding 2008.)
3. The one-time programmable memory device of claim 2, wherein 
contents stored in the first block are generated by a binary encoding method, (“The command identifier may be represented as a binary value, a hex value, an ascii value, or the like.” Benisty paragraph 0028.) and the contents stored in the second block, the fourth block and the fifth block are generated through a one-hot encoding method. (The previously cited art does not expressly teach one hot encoding.  
Vlsiblogspot teaches: “There are several options like binary encoding, gray encoding, one-hot encoding, etc. The choice of the designer depends on the factors like technology, design specifications, etc. . . . In one-hot encoding only one bit of the state vector is asserted for any given state. All other state bits are zero. Thus if there are n states then n state flip-flops are required. As only one bit remains logic high and rest are logic low, it is called as One-hot encoding. . . . Example: If there is a FSM, which has 5 states. Then 5 flip-flops are required to implement the FSM using one-hot encoding.”  Vsliblogspot page 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Vsliblogspot as an instance of "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  At the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (there was a known need to encode using some type of encoding and one-hot encoding was known to be advantageous in that one-hot encoding does not require decoding logic, is fast, not prone to glitches, and consumes relatively low power).  There had been a finite number of identified, predictable potential solutions to the recognized need or problem (see cited art). One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  See MPEP § 2143(I)(E).)
13. The tolerance method for the one-time programmable memory of claim 12, wherein 
contents stored in the first block are generated by a binary encoding method, and the contents stored in the second block, the fourth block and the fifth block are generated through a one-hot encoding method. (See rejection of claim 3.)




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1-7, 10-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of copending Application No. 17/014162 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because See chart below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims of this application
Claims of application 17/014162
1. A one-time programmable memory device, comprising: a one-time programmable memory, comprising a first block, a second block and a third block; a memory controller, coupled to the one-time programmable memory and controlling the first block, the second block and the third block; wherein the first block comprises a plurality of initial-address-unit groups and each initial-address-unit group comprises a plurality of initial address units and each initial address unit corresponds to a variable to record a storage address of its corresponding variable; wherein the second block comprises a plurality of initial address control units and each initial address control unit corresponds to one of the variables to record the corresponding initial-address-unit group of each variable; 




wherein the third block comprises a plurality of storage units and each storage unit has a corresponding storage address, and the memory controller is configured to assign the storage addresses to the variables; 



wherein content of each variable is stored in the storage unit corresponding to the storage address corresponding to the variable; and wherein the number of variables is smaller than the number of storage units.  
1. A one-time programmable memory device, comprising: 2a one-time programmable memory, comprising a first block and a second block, wherein 3the first block comprises a plurality of initial address units and each initial 4address unit corresponds to a variable to record a storage address of its 5corresponding variable, and wherein the second block comprises a plurality of 6storage units and each storage unit has a corresponding storage address; and 7a memory controller, coupled to the one-time programmable memory and allocating the 8storage address to the variable; 








Claim 7. The one-time programmable memory device of claim 6, wherein if the number of the storage 2units which have been used have not reached the upper limit value, the memory controller 3assigns the storage address which has not been used in the second block to the variable which 4needs to be modified.  


9wherein content of each variable is stored in the storage unit corresponding to the storage 10address corresponding to the variable; and 11wherein the number of the initial address units is smaller than the number of the storage 12units.  

12. The one-time programmable memory device of claim 1, further comprising: 2a third block, configured to record the number of the variables which have been 3programmed into the one-time programmable memory; and 4a fourth block, configured to record the number of the storage units.  
3. The one-time programmable memory device of claim 2, wherein contents stored in the first block are generated by a binary encoding method, and the contents stored in the second block, the fourth block and the fifth block are generated through a one-hot encoding method.  
13. The one-time programmable memory device of claim 2, wherein contents stored in the first 2block, the third block and the fourth block are generated through a one-hot encoding method.  
4. The one-time programmable memory device of claim 2, wherein when a new variable needs to be added into the one-time programmable memory, the memory 25controller determines whether the number of variables which have been programmed into the one-time programmable memory has reached a first upper limit.  
14. The one-time programmable memory device of claim 2, wherein when a new variable needs to 2be added into the one-time programmable memory, the memory controller determines that the 3number of the variables which have been programmed into the one-time programmable memory 4has reached an upper limit value.  
5. The one-time programmable memory device of claim 4, wherein if the number of variables which have been programmed into the one-time programmable memory has not reached the first upper limit, the memory controller sets a variable name for the new variable according to the number of variables which have been programmed into the one-time programmable memory and

assigns one storage address to the new variable according to the number of storage addresses which have been used, and the memory controller records the storage address corresponding to the new variable in the initial address unit of the initial-address-unit group corresponding to the new variable and records the initial-address-unit group corresponding to the initial address unit corresponding to the new variable in the initial address unit control corresponding to the new variable in the second block.  
15. The one-time programmable memory device of claim 4, wherein if the number of the variables 2which have been programmed into the one-time programmable memory have not reached the 3 upper limit value, the memory controller sets a variable name for the new variable according to 21Client's Docket No.: 108-100-NTC| 3 i TT's Docket No.: 0492A-A27171US/final/Ysing/Dean 4the number of the variables which have been programmed into the one-time programmable 5memory.  

7. The one-time programmable memory device of claim 6, wherein if the number of the storage 2units which have been used have not reached the upper limit value, the memory controller 3assigns the storage address which has not been used in the second block to the variable which 4needs to be modified.
6. The one-time programmable memory device of claim 2, wherein when one of the variables needs to be modified, the memory controller determines whether the number of storage units which have been used has reached a second upper limit.  
16. The one-time programmable memory device of claim 2, wherein when one of the variables 2needs to be modified, the memory controller determines whether the number of the storage units 3which have been used has reached an upper limit value.  
7. The one-time programmable memory device of claim 6, wherein if the number of storage units which have been used has not reached the second upper limit, the memory controller determines whether the number of times the variable has been modified has reached a third upper limit.  
17. The one-time programmable memory device of claim 6, wherein if the number of the storage 2units which have been used have not reached the upper limit value, the memory controller 3assigns the storage address which has not been used in the second block to the variable which 4needs to be modified.  
10. The one-time programmable memory device of claim 1, wherein when the content of the variable 






Response to Initial Filing
It is submitted that an interview may be productive in this case to overcome the rejections under § 112b.  It is also submitted that clearly incorporating the subject matter in tables 3-1 to 3-3 in the specification may be a way forward in this case.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Storage system and sorting-based method for random read command prediction in a multi-queue system
US 11281981 B2
Non-volatile memory die 104 may include any suitable non-volatile storage medium, including resistive random-access memory (ReRAM), magnetoresistive random-access memory (MRAM), phase-change memory (PCM), NAND flash memory cells and/or NOR flash memory cells. The memory cells can take the form of solid-state (e.g., flash) memory cells and can be one-time programmable, few-time programmable, or many-time programmable. The memory cells can also be single-level cells (SLC), multiple-level cells (MLC), triple-level cells (TLC), or use other memory cell level technologies, now known or later developed. Also, the memory cells can be fabricated in a two-dimensional or three-dimensional fashion.
EFFICIENT DATA MOVEMENT METHOD FOR IN STORAGE COMPUTATION
US 20200393991 A1
[0182] FIG. 29 shows a flowchart of an example procedure for DMM 410 of FIG. 4 to update the ODMADT of FIG. 5 to reflect an active move data command, according to an embodiment of the inventive concept. In FIG. 29, at block 2905, move data command scheduler 520 of FIG. 5 may assign a command identifier to move data command 1805 of FIG. 18. At block 2910, move data command scheduler 520 of FIG. 5 may store the command identifier in the entry in ODMADT 510 of FIG. 5. At block 2915, move data command scheduler 520 of FIG. 5 may store the transfer size in the entry in ODMADT 510 of FIG. 5.
Logical to physical translation for two-terminal memory
US 10409714 B1
"WL write counter 528 can be included in L2P table 114 or can be maintained in other portions of second memory 112. One or more backup or copy of SWL write counter(s) 528 can also exist first memory 104, such as in metadata partition 514." paragraph 63.
Integrated OTP memory for providing MTP memory
US 9824768 B2
An integrated One-Time Programmable (OTP) memory to emulate an Multiple-Time Programmable (MTP) memory with a built-in program count tracking and block address mapping is disclosed. The integrated OTP memory has at least one non-volatile block register and count register to respectively store block sizes and program counts for different block/count configurations. The count register can be programmed before each round of programming occurs to indicate a new block for access. The integrated OTP memory also can generate a block address based on values from the count and block registers. By combining the block address with the lower bits of an input address, a final address can be generated and used to access different blocks (associated with different program counts) in the OTP memory to mimic an MTP memory.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139